DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a decoding method for decoding a coded stream to generate a picture, the picture including a plurality of units, each of the units including a plurality of blocks.  Independent claims 15 and 16 identify the uniquely distinct feature “determining, using first information in a picture header of a picture, whether or not a first quantization parameter to be used for decoding a first block is provided for a unit, the picture including the unit, the unit including the first block; and decoding the first block, wherein, when the first quantization parameter is determined to be provided, (i) the decoding includes deriving a value for dequantization by using the first quantization parameter and (ii) the first quantization parameter is used for other blocks included in the unit, and wherein, when the first quantization parameter is determined not to be provided, the decoding includes deriving a value for dequantization by not using the first quantization parameter and by using a second quantization parameter which is provided for the first block."
Independent claims 17 and 18 identify the uniquely distinct feature “determining, using first information in a picture header of a picture, whether or not a first quantization parameter to be used for coding a first block is provided for a unit, the picture including the unit, the unit including the first block; and coding the first block, wherein, when the first quantization parameter is determined to be provided, (i) the coding includes deriving a value for dequantization by using the first quantization parameter and (ii) the first quantization parameter is used for other blocks included in the unit, and wherein, when the first quantization parameter is determined not to be provided, the coding includes deriving a value for dequantization by not using the first quantization parameter and by using a second quantization parameter which is provided for the first block." 
The prior arts contained in the Information Disclosure Statements filed on 3/4/2022 disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486